Citation Nr: 0011064	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1964 to 
September 1968 and March 1969 to August 1972.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision from the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded in May 1997 and again in 
January 1998.  


FINDINGS OF FACT

The veteran's psychiatric disorder is manifested primarily by 
transient symptoms that includes depressed mood, anxiety and 
sleep impairment; without more than slight impairment in 
social functioning or industrial capability.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.3, Diagnostic Code 
9411 (1996), and as amended at 61 Fed. Reg. 52695 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
is unable to establish and maintain effective relationships.  

The veteran has presented a well-grounded claim for the 
assignment of a higher disability evaluation for his service-
connected disability within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  The claim for an increased evaluation is well 
grounded if the appellant indicates that he has suffered 
increased disability.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 
38 C.F.R. Part 4 (1999).  Essentially, these evaluations are 
based, in large degree, on the impairment that current 
clinical findings objectively show to be the result of a 
service-connected disability.  Service connection is in 
effect for PTSD, and is assigned a 10 percent disability 
evaluation.  

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schrafrath v. Derwinski, 1 
Vet. App. 589 (1991).  A review of the veteran's psychiatric 
history shows that in January 1984, he was referred to the VA 
Mental Health clinic for anxiety and nerves.  The initial 
diagnostic assessment was schizotypical personality.  He 
underwent psychological testing and received medication for 
depression.  He underwent a VA examination in July 1989 with 
a diagnosis of dysthymic disorder, history of alcohol 
dependence and abuse, in questionable remission, and 
antisocial personality traits.  In conjunction with a claim 
for service connection for PTSD, the veteran  underwent VA 
examination in September 1990.  However, the diagnosis was 
sociopathic personality disorder and the examiner recommended 
further testing.  Personality testing along with a personal 
interview that was conducted in May 1991 disclosed findings 
consistent with PTSD.  He underwent a VA examination in June 
1993.  The psychiatrist noted that the veteran did not have 
any symptomatology related to PTSD and diagnosed major 
depression.   

As a result of a Board remand, VA psychological testing and 
examinations were undertaken in January and February 1994.  
The examiners determined that the findings were consistent 
with a diagnosis of PTSD.  A June 1994 rating action granted 
service connection for PTSD, assigning a 10 percent 
disability evaluation.

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  The 
evidence will be applied to the rating criteria that are most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 100 percent evaluation 
is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  This provision is not 
included in the current regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Concerning the current 
level of disability, the evidence consists primarily of the 
veteran's written statements as well as the reports of his VA 
examination and treatment records.  It has not been alleged 
that his disability from PTSD has worsened since the most 
recent VA examination.  

In considering the new regulations, the veteran underwent VA 
psychological examinations in January and February 1994.  In 
regard to industrial impairment, at the VA examinations in 
1994, the veteran reported that he had been employed for a 
year as a postal contract employee, carrier.  He indicated 
that he was having significant problems at his place of 
employment because of his mental status.  At the examination, 
his dress and behavior were described as casual.  He appeared 
to be in no acute distress and was cooperative.  He spoke at 
a normal rate.  His speech was coherent and relevant, which 
would appear to fit the criteria for a 10 percent rating.  In 
his statements, the veteran did not indicate problems 
involving routine behavior, self-care, or conversation.  He 
did state that he had insomnia in the beginning and middle of 
the night, which may lead to an occasional decrease in work 
efficiency; however, this is not so severe as to cause the 
inability to perform occupational tasks.  He reported his 
energy level as fair and his appetite as good although 
recently there was increased dyspepsia and nausea.  His 
motivation was low and crying spells were infrequent.  There 
was no reported evidence of hallucinations or delusions.  He 
was oriented times three.  There was no evidence of memory 
impairment, such as forgetting names, directions, or recent 
events.  He was able to perform serial sevens and his 
sequencing was intact.  His digital recall was six forward 
and three in reverse.  His abstract ability was intact.  
Although an August 1995 VA social report shows that the 
veteran is no longer employed, it appears that this is 
significantly related to a cardiac disability.  

In regard to social abilities, at the VA examinations in 
1994, the veteran did report some impairment in 
relationships.  He was described as a 46-year-old male who 
was then separated.  He reported some emotional lability and 
he avoided crowds.  He indicated that he felt heightened 
levels of anxiety in crowds but not at home.  He reported 
being hypervigilant and that he sat with his back to the wall 
in public places.  He admitted to startle response and 
obsessive intrusive thoughts of Vietnam.  He also reported 
flashbacks; however, the examiner found this was somewhat 
questionable.  He also reported survivor guilt.  He indicated 
that he had a past history of heavy alcohol use but denied 
any current use.  He admitted to infrequent use of cannabis.  
On objective examination, it was reported that his affect 
appeared blunted and his mood depressed.  His though process 
was obsessive.  Also his social judgment was impaired and his 
insight was limited.  

VA outpatient records dated in February 1995 relate that the 
veteran complained of increased nerves after the discontinued 
use of his medications.  His nightmares had increased.  It 
was reported that Zoloft had been tried twice with little 
effectiveness.  The examiner commented that his problems were 
more related to nervousness than depression.  He had a strong 
component of Axis II and was prescribed Vistaril to reduce 
his anxiety.  VA outpatient notes dated in April 1995 from 
internal medicine clinic indicate that his nightmares had 
decreased.  In May 1995, VA mental health clinical notes show 
that he was essentially the same.  The examiner commented 
that his psychological problems were related to his 
"existential needs."  His Vistaril was increased.  However, 
later that month he reported that his medications were not 
helping.   The veteran indicated that he was interested in a 
social support group.  

A June 1995 VA psychological consultation report shows that 
the veteran had several behavioral problems, specifically, 
smoking and obesity, that increased the risk of exacerbating 
his medical problems.  Reportedly, the veteran presented 
rationale for performing this behavior.  The examiner 
indicated that this suggested long standing characterological 
difficulties.  The examiner commented that he would suggest 
that the veteran participate in smoking cessation and weight 
reduction programs.  He recommended continued follow up for 
anxiety and depression.  Four days later, the veteran 
reported decreased energy.  He had discontinued all 
medications three days previously.  It was reported that the 
veteran was a good candidate for anti-depressants.  VA 
outpatient records dated in July 1995 relate that the veteran 
reported insomnia.  He was prescribed medications; however in 
October 1995 he indicated that this medication was not 
working.  

Although there is evidence of depression and impaired 
judgment, these factors, alone, do not more nearly 
approximate the criteria for a 30 percent rating or higher.  
See 38 C.F.R. § 4.7 (1999).  Especially in light of the fact 
that the examiner at the January 1994 examination described 
his symptoms as mild and in February 1994 the examiner 
indicated that his symptoms were moderate.  While there is 
reported evidence of sleep impairment, depressed moods and 
anxiety, it is not shown that these manifestations have led 
to an inability to perform his occupational tasks.  Still 
further, a 10 percent evaluation takes into consideration 
increased symptoms during periods of significant stress.  It 
appears that he is able to function independently, 
appropriately, and effectively.  Such manifestations as 
suspiciousness, memory loss or weekly panic attacks have not 
been described at any examination.  Such a picture belies a 
conclusion that the veteran is unable to establish and 
maintain effective relationships consistent with that 
contemplated by a higher rating.

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  The Board notes 
that the VA examiner indicated that the veteran reported 
signs and symptoms consistent with PTSD.  However, review of 
the record discloses no probative evidence that the veteran's 
service-connected PTSD is productive of more than mild 
impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old 
diagnostic criteria would not help the veteran in obtaining a 
higher rating for his service-connected psychiatric 
disability.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 
(1996).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, as noted, the veteran 
reported that he is no longer working.  A review of the 
records does not show that his unemployment resulted from his 
service-connected disability.  A review of the VA medical 
reports show that the veteran in August 1995 reported that he 
had to quit his job due to stress and his non-service-
connected cardiac disability.  He has not produced any 
objective evidence from his former place of employment 
implicating his service-connected disability in his 
unemployment.  Medical records show that the veteran reported 
that he applied for disability benefits from the Social 
Security Administration (SSA).  The RO requested records from 
the SSA; however, it was reported that the veteran was denied 
benefits.  

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the VA records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 10 percent disability evaluation is in order for the 
veteran's PTSD.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.


ORDER

An increased rating for PTSD is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


